Citation Nr: 1134247	
Decision Date: 09/13/11    Archive Date: 09/22/11

DOCKET NO.  97-07 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint disease (DJD) of the right ankle on an extraschedular basis per 38 C.F.R. § 3.321(b)(1) (2010).

2.  Entitlement to an increased rating for DJD of the left ankle on an extraschedular basis per 38 C.F.R. § 3.321(b)(1).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel	



INTRODUCTION

The Veteran served on active duty from April 1969 to April 1971.

This matter came to the Board of Veterans' Appeals (Board) from a January 1996 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), which continued a 20 percent evaluation for DJD of both ankles.  In an August 1996 rating decision, the RO granted separate 20 percent evaluations for DJD of each ankle.  

In January 2000, the Board denied evaluations in excess of 20 percent assigned for DJD of each ankle.  The Veteran filed a timely appeal of that decision to the United States Court of Appeals for Veterans Claims (Court).  While the case was pending at the Court, the VA Office of General Counsel filed a motion for remand, requesting that the Court vacate the Board's January 2000 decision and remand the issues for further development.  The Veteran was in agreement that a remand was warranted.  In August 2001, the Court granted the motion and vacated the January 2000 decision.  The case was then remanded to the Board, and in May 2000, the Board prepared a development memorandum.  The Board remanded the case in July 2003 for further development.

In September 2006, the Board again denied evaluations in excess of 20 percent assigned for DJD of each ankle.  The Veteran filed a timely appeal of that decision to the Court.  While the case was pending at the Court, the parties filed a joint motion for remand, requesting that the Court vacate the Board's September 2006 decision and remand the issues for further development.  In December 2007, the Court granted the motion and vacated the September 2006 decision for compliance with the instructions in the joint motion.  

In July 2008, the Board remanded the case for further development.  

In August 2010, the Board denied schedular evaluations in excess of 20 percent assigned for DJD of each ankle, and remanded the case for further development with regard to extraschedular consideration per § 3.321(b)(1).  The case has since returned to the Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the right ankle does not result in marked interference with employment or frequent periods of hospitalization.

2.  The Veteran's degenerative joint disease of the left ankle does not result in marked interference with employment or frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The criteria for an extraschedular rating for degenerative joint disease of the right ankle have not been met.  38 C.F.R. § 3.321(b)(1) (2010).

2.  The criteria for an extraschedular rating for degenerative joint disease of the left ankle have not been met.  38 C.F.R. § 3.321(b)(1) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The Court's decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  

In June 2005, July 2008, and August 2010, VCAA letters were issued to the Veteran with regard to his increased rating claims.  Collectively, the letter notified the Veteran of what information and evidence is needed to substantiate his extraschedular claims, what information and evidence must be submitted by the claimant, and what information and evidence will be obtained by VA.  Id.; but see VA O.G.C. Prec. Op. No. 1-2004 (Feb. 24, 2004).  The July 2008 letter advised the Veteran of the evidence necessary to support an effective date.  See also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, after issuance of VCAA notice, the extraschedular claims were readjudicated by way of a supplemental statement of the case in April 2011.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Board also finds that VA has complied with all assistance provisions of VCAA, to include compliance with the August 2010 Board Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The evidence of record contains the Veteran's treatment records and lay statements in support of his appeal.  In September 2010, the Veteran submitted documentation indicating that he had enclosed all the remaining information or evidence to support his claim and he has no other information or evidence to give VA to support his claims.  There is otherwise no indication of relevant, outstanding records which would support the Veteran's claims.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  The most recent VA orthopedic examination was conducted in November 2008, and an opinion from the Director, Compensation and Pension Service, was proffered subsequent to the August 2010 Remand.  

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issues in appellate status.

Criteria & Analysis

Initially, the Board notes that entitlement to a total disability rating due to individual unemployability as a result of service-connected disabilities was established in an August 2004 rating decision and was granted effective May 1, 2002.  The Veteran did not express disagreement with the effective date assigned and such rating decision is final.  38 C.F.R. § 7105.

Pursuant to 38 C.F.R. § 3.321(b)(1), ratings shall be based as far as practicable on the average impairment of earning capacity with the additional proviso that the Secretary shall from time to time readjust the schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Director of Compensation and Pension Service, upon field examination submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability.  The governing norm in these exceptional cases is as follows:  A finding that the case presents such an exceptional or unusual disability picture with such factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

As detailed, the 20 percent disability ratings currently in effect for DJD of the right and left ankles have been assigned on a schedular basis per 38 C.F.R. § 4.71a, Diagnostic Code 5271.  Entitlement to schedular disability ratings in excess of 20 percent were denied in the Board's August 2010 decision.  

In November 2010, the issues of entitlement to an extraschedular evaluation for DJD of the right and left ankles was referred to the Director, Compensation and Pension Service, for an opinion as to whether extraschedular evaluations are warranted.

Thereafter, in an opinion the Director explained the basis for the finding that extraschedular evaluations were not warranted for the Veteran's bilateral ankle disability.  The Director referred to a November 2008 VA examination report which reflected that the Veteran arrived in a wheelchair and appeared very drowsy.  Vicodin was prescribed for pain.  There was no edema, effusion, or discoloration of either ankle.  The examiner noted no guarding of the ankles.  Range of motion testing of the left ankle revealed 4 degrees of dorsiflexion and 8 degrees of plantar flexion.  Range of motion testing of the right ankle revealed 5 degrees of dorsiflexion, and 9 degrees of plantar flexion.  Muscle strength was 5/5 in both lower extremities and no muscle atrophy was found.  Sensory was intact to light brush strokes.  The dorsalis pedis pulse was not palpable.  The examiner was unable to perform an inversion test as the Veteran refused due to reported pain.  The Veteran reported no flare-ups and stated that his pain is constant.  No ankylosis was found on examination.  The examiner stated that the bilateral ankle condition limited the Veteran in the type of work that he could perform.  The examiner further stated that the Veteran may be able to perform jobs where he could sit.  The examiner stated that the Veteran's ankle conditions did not result in the loss of use of his lower extremities.  

The Director referred to a May 2010 letter from Dr. Herbert Robinson.  Dr. Robinson stated that, after talking with the Veteran, he determined that employment is not an option for the Veteran due to his bilateral ankle condition.  Range of motion testing was not performed.  Dr. Robinson referred to the November 2008 examination findings.  

The Director noted that the Veteran was diagnosed with multiple disabling conditions that are not related to service, including hypertension, chronic renal failure, peripheral vascular disease, GERD, glaucoma, a herniated disc in his lumbar spine, gout, and chronic left knee problems.  

The Director stated that the evidence does not reveal any surgical procedures, hospitalizations, or emergency treatment for his bilateral ankle condition in the past several years.  During the November 2008 examination, it was noted that the Veteran had not received treatment for his ankle condition since 2004.  The examiner stated that the examination findings do not demonstrate loss of use of the legs.  An outpatient emergency room visit on January 12, 2010 reveals that he was ambulatory and was being seen after stepping on a nail.  Evidence does show that he uses a rolling walker due to his bilateral ankle condition.  

The Director stated that the Social Security Administration (SSA) found him entitled to disability benefits effective August of 1994.  Evidence does not clearly demonstrate which of the Veteran's multiple medical conditions were considered in the SSA decision.  

The Director explained that entitlement to an evaluation in excess of the currently assigned 20 percent for an ankle disability requires evidence of ankylosis.  Evidence does not reveal ankylosis of either ankle.  Evidence shows that the Veteran does utilize ambulatory aids as needed.  However, evidence from the most recent examination does not reveal any muscle atrophy, instability, or locking of the ankles.  The Veteran's current condition does not qualify as loss of use of the lower extremities.  He does not require a brace.  None of the available evidence supports an evaluation in excess of 20 percent schedular evaluation assigned for each ankle.  No instability has been shown and the evidence does not reveal any surgeries or hospitalizations for either ankle condition.  Reported history throughout the medical records demonstrates that the Veteran has been unemployed for a number of years.  The Veteran has determined by VA to be entitled to individual unemployability benefits on May 1, 2002.  

The Director reviewed the file to determine if the Veteran was entitled to an extra-schedular evaluation for either ankle disability.  The Director concluded that no unusual or exceptional disability pattern has been demonstrated that would render application of the regular rating criteria as impractical.  The evidentiary record does not demonstrate that the symptomatology consistently associated with the service-connected bilateral ankle condition is not wholly contemplated by the criteria utilized to assign the current evaluations.  The Director determined that entitlement to an extra-schedular evaluation for any time period for the Veteran's bilateral ankle disability was not established.

Assignment of an extraschedular rating is limited to the Under Secretary for Benefits or the Director of Compensation and Pension Service under 38 C.F.R. § 3.321(b)(1).  See also Floyd v. Brown, 9 Vet. App. 88 (1996).  In the present case, 20 percent schedular ratings have been assigned to the Veteran's bilateral ankle disability in contemplation of his symptomatology.  The Director acknowledged the Veteran's ankle symptomatology and that he uses a rolling walker due to his bilateral ankle condition, but determined that his ankle symptomatology was contemplated by the schedular criteria and schedular disability evaluations.  The Board believes that the Director's opinion is supported by the overall evidence.

The Board acknowledges that the Veteran is in receipt of a total disability rating due to individual unemployability; however, this is due to his service-connected bilateral ankle disability and service-connected posttraumatic stress disorder (PTSD).  In light of the opinion of the Direction, Compensation and Pension Service, the Board finds that 38 C.F.R. § 3.321 is inapplicable and thus an extraschedular is not warranted.


ORDER

Entitlement to an increased rating for DJD of the right ankle on an extraschedular basis is denied.  

Entitlement to an increased rating for DJD of the left ankle on an extraschedular basis is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


